DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Rejections under 35 USC 112(a):
The remarks have been found persuasive with the exception of the rejection under 35 USC 112(a) with respect to claim 15.
Specifically,  page 10 of the remarks take the position that claim 15 finds support in paragraph [0024] of the published application and on page 10, lines 9-20 of the application as filed (i.e. [0096]-[0099] of the published application).  These citations do support claim 15, however claim 15 is dependent on claim 1.  Claim 1 requires both focusing and dispersion voltages.  Thus the combination of claims 1 and 15 requires and compensation voltages.  Paragraph [0026] of the published application recites 
“If the device is configured to provide focusing (see second and third aspects of the invention, discussed below), an electric field produced by applying CVs to all segments preferably provides a field that has substantially the same form as that produced by applying the first set of voltage waveforms to the segments of the first and second segmented planar electrode”
That is, paragraph [0026] makes clear that the CV (compensation voltage) is the claimed focusing voltage of claim 1.  There is no embodiment that requires all of focusing voltages, dispersion voltages and compensation voltages.  For instance, claim 1 finds support for focusing voltages and dispersion voltages in figure 3 and paragraph [0094]-[0095] which recites:
“the power supply includes two power supply units configured to, when the device is operating in the FAIMS mode, apply a respective voltage waveform from the set of voltage waveforms to each segment of the first and second segmented planar electrodes so as to produce the asymmetric time dependent electric field in the analytical gap… a first one of the power supply units may be configured to supply dispersion voltages … and a second one of the power supply units may be configured to supply focusing voltages”
That is, the set of voltage waveforms to produce the asymmetric time dependent electric field is supplied from the dispersion voltages applied to each segment of the first 1.  The second power supply is the focusing power supply.  Paragraphs [0096]-[0099] describing the CVs appears to be further describing the focusing voltages (as evident from paragraph [0026]).  Specifically, paragraph [0096] only suggests applying a set of additional dc compensation voltages at the same time as the first and second sets of voltage waveforms (i.e. the dispersion voltages applied to the first and second sets of segmented electrodes).  This does not distinguish the DC compensation voltage (CV) from that of the focusing voltage.  Since paragraph [0026] suggests that the focusing voltage is the CV and figure 3 does not show any additional compensation voltage in addition to the focusing voltage, there appears to be no support for both a compensation voltage and a focusing voltage applied as required by the combination of claim 1 and 15.  Moreover, since paragraph [0026] makes clear that the CVs are applied for the purpose of focusing, it is not clear why there would need to be an application of both CVs and focusing voltages.  When the specification is read as a whole it appears that the focusing voltages are the CVs and that there is not an additional focusing voltage applied.  For the purposes of examining claim 15, this will be the interpretation.

Prior art rejections:
	The remarks have been found persuasive.  However, upon further search and consideration, Wollnik et al. was found to anticipate claim 1 as evidenced by Hoyes discussed below.  Moreover, alternatively, the claims will be rejected as being obvious 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional DC voltages of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 together require “dispersion voltages, “focusing voltages” and “additional DC voltages”.  The specification fails to disclose all three.  See discussion above.  It appears that the CVs are the focusing voltages.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "dispersion voltages and focusing voltage" in lines 10-11 on page 3 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  Moreover, claim 1 is indefinite for requiring “dispersion voltages” and “focusing voltages” followed by two power supply to supply “dispersion voltages” and “focusing voltages”.  It is unclear whether these are the same or different voltages.  
Claim 1 is further vague and indefinite for requiring “the voltage waveform power supply includes two power supply units configured to… apply a respective voltage waveform from the set of voltage waveforms to each segment of the first and second segmented planar electrodes so as to produce the asymmetric time dependent electric field in the analytical gap” because it is unclear whether the claim is suggesting both power supply units apply a respective voltage waveform or if the claim is suggesting that the voltage waveform power supply includes two power supplies and the voltage power supply is configured to apply respective voltage waveforms.  No unambiguous determination can be made.  Paragraph [0094] of the instant specification uses nearly identical language.  Paragraph [0095] further defines the power supplies to supply dispersion voltages and focusing voltages respectively, however paragraph [0095] does not refer to the voltages as waveforms.  For the purposes of examination, it will be interpreted that the claim intends to mean that the voltage power supply is configured to apply respective waveforms and includes two power supply units.
All dependent claims are vague and indefinite by virtue of their dependencies on an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wollnik et al. (USPN 7,863,562) as evidenced by Hoyes (US pgPub 2016/0093483)
 Regarding claim 1, Wollnik et al. teach a device for performing field asymmetric waveform ion mobility spectrometry, “FAIMS" (fig. 5b), the device comprising: 
a first segmented planar electrode including three or more segments (53a-53c), wherein the segments of 5the first segmented planar electrode are arranged in a first plane and extend in a direction parallel to an analytical axis of the device (as seen in figure 5b); 
a second segmented planar electrode including three or more segments (54a-54c), wherein the segments of the second segmented planar electrode are arranged in a second plane and extend in a direction parallel to the analytical axis of the device (as seen in figure 5b), wherein the first segmented planar electrode and the second 10segmented electrode are separated from each other to provide an analytical gap therebetween (gap between segments 53 and 54); 
a propelling mechanism comprising a gas supply or an electric field propulsion power supply for propelling ions through the analytical gap in a direction parallel to the analytical axis of the device (col. 5, lines 34-36 teaches gas flow to move ions and col. 1, lines 29-31 teaches a field acting perpendicular to the direction in which the ions are moving with the carrier gas.  Since figure 5 shows segment electrodes which would produce an electric field perpendicular to the analytic axis of the device, the gas flow is parallel to the axis of the device to move ions with the carrier gas (i.e. perpendicular to the field)); and 
a voltage waveform power supply (col. 4, lines 54-58, wherein a field from electrodes requires a power supply) having an electric circuit (col. 4, lines 59-67 note different high-frequency pulse voltages applied so that the final field equals that formed between two concentric cylinder electrodes requires some electric circuit to apply the potentials to the electrodes); 
wherein the device is configured to operate in a FAIMS mode (col. 4, lines 55-57, wherein differential mobility spectrometer is a FAIMS mode) in which the voltage waveform power supply applies a 15set of voltage waveforms to the segments of the first and second segmented planar electrodes so as to produce an asymmetric time dependent electric field in the analytical gap for FAIMS analysis of ions propelled through the analytical gap by the propelling mechanism (col. 4, lines 62-64 teaches different high-frequency pulse voltages, figure 3 shows asymmetric high frequency waveform demonstrating pulses.  Thus, power supply applies a set of waveforms to the segments so as to produce an asymmetric time dependent electric field in the gap between segments.  Ions are propelled by gas as discussed above); 
wherein the set of voltage waveforms are configured such that the asymmetric time dependent electric field has curved contours of equal field strength when viewed in a plane perpendicular to the 20analytical axis (col. 4, lines 54-58, the field formed between segmented electrodes is a field as formed between two substantially concentric cylinder electrodes.  Thus curved contours of equal field strength when viewed in a plane perpendicular to the analytical axis.  That is, a cylindrical field would have curved contours of equal field strength when viewed perpendicular to the analytical axis due to symmetry of the cylinder) so as to focus ions having different differential mobilities towards different spatial domains, wherein each spatial domain extending along a respective curved contour of equal field strength when viewed in a plane perpendicular to the analytical axis (since the cylindrical field is the same as claimed the resulting focusing of ions is an inherent result.  MPEP 2112 recites “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc.,
wherein the device has a focus controller (computer 41 in figure 4) configured to accept user inputs as information for a curvature of the curved contours of equal field strength and to control dispersion voltages and focusing voltages based on the user input information  (col. 4, lines 59-67 teaches applying different high-frequency pulse voltages to achieve a variable radius of curvature (i.e. controlling dispersion voltage see footnote2)  Additionally, pulse widths and heights are computer controlled see col. 4, lines 33-36. Moreover, Wollnik teaches DC-offsets are computer controlled (col. 4, lines 33-36).  The dc offsets are disclosed to act as a compensation voltage (col. 1, lines 63-67).  The instant specification teaches compensation voltages function to focus (see paragraph [0026]).  Therefore, since Wollnik teaches computer control of the pulse and DC offset, Wollnik teaches computer control of the claimed dispersion voltage (pulse height) and focusing voltage (dc offset).  Since the pulse generator and DC offset is controlled by the computer (col. 4, lines 33-37), the computer allows the user (via programming or input) to change the curvature (i.e. radius) by applying different high-frequency pulse voltages.  Note: the instant specification further expressly recites that Wollnik allows for tuning the curvature of the mid-equipotential surface (i.e. contour of the field) see paragraph [0170].  Lastly, the claim recites “a focus controller configured to accept user input as information for a curvature”, since the voltages effect the curvature, the computer is interpreted to “accept user inputs as information for a curvature”)
wherein the voltage waveform power supply includes two power supply units (supply of high-frequency pulse voltages and supply of dc offset, see figure 4) configured to, when the device is operating in the FAIMS mode, apply a respective voltage waveform from the set of voltage waveforms to each segment of the first and second segmented planar electrodes so as to produce the asymmetric time dependent electric field in the analytical gap (inherent in the apparatus of figure 5b, see col. 4, lines 62-67 which teaches different high-frequency pulse voltages, figure 3 shows asymmetric high frequency waveform demonstrating pulses.  Thus, power supply applies a set of waveforms to the segments so as to produce an asymmetric time dependent electric field in the gap between segments) wherein a first one of the power supply units is configured to supply dispersion voltages (asymmetric waveform see discussion above) and a second one of the power supply units is configured to supply focusing voltages (DC off-set, see discussion above).
 wherein the device includes one or more capacitive voltage dividers so that different voltages are applied to different segments (Hoyes paragraph [0006] teaches “electrodes that define a region which requires a pulsed electric field must have capacitive dividers between the electrodes so as to provide the different voltages to the different electrodes”.  Since the voltage of Wollnik is pulsed and provides different voltages to the different electrodes (see col. 4, lines 62-67), Wollnik must inherently have a capacitive divider between the electrodes as evidenced by Hoyes.).
 Regarding claim 2, Wollnik teaches wherein the curved contours of equal field strength correspond to an electric field produced in a space between two coaxial cylindrical electrodes, wherein the external radius of the inner cylindrical electrode is R1 
Regarding claim 3, Wollnik teaches wherein the focus controller is configured to allow a user to change the ratio R2/R1 of the cylindrical electrical field in the analytical gap of the FAIMS device (col. 4, lines 59-67 and paragraph [0170] of the published application).
Regarding claims 5, Wollnik teaches herein the first and second segmented planar electrodes are 35arranged on opposite sides of the analytical gap (as seen in figure 5b).
Regarding claim 15, Wollnik teaches wherein the power supply is configured to apply a set of additional 35DC voltages, referred to as the compensation voltages ("CVs"), to all the segments at the same time as the first and second sets of voltage waveforms (segments seen in figure 5b, compensation voltage taught in col. 1, lines 59-67, thus in the embodiment of figure 5b the compensation voltage would be applied at the same time as the asymmetric waveform).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wollnik in view of Jiang et al. (US pgPub 2015/0276676) or Hoyes.
Regarding claim 1, Wollnik teaches most of the claimed invention as discussed above, however fails to disclose wherein the device includes one or more capacitive voltage dividers so that different voltages are applied to different segments.
However, Jiang teaches wherein the device includes one or more capacitive voltage dividers so that different voltages are applied to different segments ([0089] and figure 19, capacitors 1903).
Jiang et al. modifies Wollnik by suggesting how to apply an asymmetric waveform to electrodes.
Since both inventions are directed towards applying asymmetric waveforms to electrodes, it would have been obvious to one of ordinary skill in the art to use capacitors because it would allow for the asymmetric voltage to be distributed from a power source to each segment.
Alternatively, Hoyes teaches one or more capacitive voltage dividers so that different voltages are applied to different segments ([0006]).
It would have been obvious to apply the capacitors of Hoyes in the device of Wollnik because it is a conventional way of applying pulsed voltages to electrodes.

s 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Wollnik in view of Wollnik2 (US pgPub 2018/0238831) or Wollnik3 (US pgPub 2009/0206250).
Regarding claim 6, Wollnik teaches wherein the first and second segmented planar electrodes are arranged on opposite sides of the analytical gap and are separated from each other in a gap width direction that is perpendicular to the analytical axis (as seen in figure 5b 53a-53c are separated by a gap width that is perpendicular to the analytical axis from 54a-54c); 
Wollnik fails to disclose wherein the device further comprises: a third segmented planar electrode including two or more segments, wherein the segments of the third segmented planar electrode are arranged in a third plane and extend in a direction parallel to an analytical axis of the device; a fourth segmented planar electrode including two or more segments, wherein the segments of the fourth segmented planar electrode are arranged in a fourth plane and extend in a direction parallel to an analytical axis of the device; wherein the third and fourth segmented electrodes are arranged on opposite sides of the analytical gap and are separated from each other in a gap height direction that is perpendicular to the analytical axis and perpendicular to the gap width direction.
However, Wollnik2 teaches wherein the device further comprises: a third segmented planar electrode including two or more segments (fig. 5, 16a-16c), wherein the segments of the third segmented planar electrode are arranged in a third plane and extend in a direction parallel to an analytical axis of the device (third plane parallel to axis C); a fourth segmented planar electrode including two or more segments (17a-c), wherein the segments of the fourth segmented planar electrode are arranged in a fourth perpendicular to the gap width direction ( height interpreted to be the separation distance between 16 and 17, which is perpendicular to the width direction between 11 and 12).
Wollnik2 modifies Wollnik by suggesting additional correction electrodes perpendicular to the parallel electrodes of the FAIMS device.
Since both devices are directed towards generating cylindrical fields with planar electrodes, it would have been obvious to one of ordinary skill in the art to have the correction electrodes of Wollnik2 in the device of Wollnik because ion transmission efficiency and separation performance are improved.
Alternatively, Wollnik3 teaches a third segmented planar electrode including two or more segments (fig. 4, 1l-3l), wherein the segments of the third segmented planar electrode are arranged in a third plane and extend in a direction parallel to an analytical axis of the device (as seen in figure 4); a fourth segmented planar electrode including two or more segments (1r-3r), wherein the segments of the fourth segmented planar electrode are arranged in a fourth plane and extend in a direction parallel to an analytical axis of the device (as seen in figure 4); wherein the first and second planar perpendicular to the gap width direction ( as seen in figure 4).
Wollnik3 modifies Wollnik by suggesting additional electrodes perpendicular to the parallel electrodes of the FAIMS device.
Since both devices are directed towards generating fields with planar electrodes, it would have been obvious to one of ordinary skill in the art to have the correction electrodes of Wollnik3 in the device of Wollnik because the wide structure can be made smaller by adding additional electrode strips on the ortho-surfaces ([0076])
Regarding claim 7, Wollnik in view of Wollnik2 teaches wherein w <8g wherein g is the gap height in the height direction and w is the gap width in the gap width direction (Wollnik2, fig. 5, since the cross-section is rectangular the width (between 11/12) is less than g (between 16/17).  Therefore, the w is certainly less than 8 times the gap height).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wollnik in view of Giles (USPN 8,610,054).
Regarding claim 8, Wollnik fails to disclose the gas pressure.
However, Giles teaches wherein the gas controller is configured to provide, in the FAIMS mode, a gas pressure in the analytical gap that is: 1-200mbar (col. 6, lines 55-59).

Since both inventions are directed towards DMS, it would have been obvious to one of ordinary skill in the art to use the gas pressure of Giles in the device of Wollnik because operating  the DMS “at the reduced pressures encountered in these regions of the MS (i.e. in the first vacuum region, also referred to herein as the DMS region) can extend the range of E/N values considerably compared to conventional DMS devices operated externally to the vacuum chamber, without the complication of having to transport ions through the inlet capillary or orifice of a MS vacuum interface by distorting gas flow” (col. 5, lines 48-55).  Moreover, it would solve the problem of what gas pressure to apply in the DMS.

Claims 9-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wollnik in view of Tang et al. (USPN 8,263,930).
Regarding claim 9, Wollnik fails to disclose wherein the device includes a barrier having an exit slit, wherein 15the barrier is located on the analytical axis such that the propelling means propels ions towards the barrier, wherein the barrier is configured to prevent ions from reaching a detector of the device unless they pass through the exit slit.
However, Tang teaches wherein the device includes a barrier having an exit slit, wherein 15the barrier is located on the analytical axis such that the propelling means propels ions towards the barrier, wherein the barrier is configured to prevent ions from reaching a detector of the device unless they pass through the exit slit (col. 3, lines 64-67 through col. 4, line 1).

Since both devices are directed towards FAIMS, it would have been obvious to one of ordinary skill in the art to have the exit slit of Tang in the device of Wollnik because it would maximize transmission of ions (col. 3, lines 64-67).
Regarding claim 10, Wollnik in view of Tang teach wherein the barrier is configured to be removed (the slit can be removed by disassembling the device).
Regarding claim 11, Wollnik in view of Tang teach the device is configured to permit adjustment of the width of the 20exit slit provided by the barrier (by removing the slit, the width could be adjusted by manually by the user, for instance by enlarging the width with a file)
Regarding claim 12, Wollnik in view of Tang teach wherein the device is configured to permit adjustment of the curvature of the exit slit provided by the barrier (by removing the slit, the curvature could be adjusted manually by the user, for instance by changing the curvature with a file).
Regarding claim 13, Wollnik in view of Tang teach a slit shaped aperture with the cross-sectional shape matching that of the beam as closely as possible for maximizing transmission.
However, the combined device fails to disclose wherein the exit slit has a curvature which corresponds to the curvature of a curved contour of equal field strength of the asymmetric time dependent electric field when 25viewed in a plane perpendicular to the analytical axis.

Regarding claim 16, Wollnik in view of Tang teaches wherein the CVs have predetermined values configured to cause ions having a predetermined differential mobility to exit via an exit slit (Wollnik col. 1, lines 59-67.  Tang col. 3, lines 64-67 teaches exit slit).
Regarding claim 17, Wollnik teaches wherein the device is configured to scan the CVs to cause ions having different predetermined differential mobilities to exit via an exit slit at different times (Wollnik col. 1, lines 59-67.  Tang col. 3, lines 64-67 teaches exit slit).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wollnik and Wollnik2 in view of Belford et al. (US pgPub 2009/0159796).
Regarding claim 14, Wollnik teaches wherein the device is configured to operate in: a FAIMS mode in which the power supply applies a first set of voltage waveforms to the segments of the first and second segmented planar electrodes (waveform of figure 3 applied to segments of figure 5b) so as to produce an asymmetric time dependent 
Wollnik differs from the claimed invention by not disclosing a transparent mode in which the power supply applies a second set of voltage waveforms to the segments of the first and second segmented planar electrodes so as to produce a confining electric field in the analytical gap for focusing ions towards the longitudinal axis.
However, Belford et al. teaches a transparent mode in which the power supply applies a second set of voltage waveforms to the segments of the first and second segmented planar electrodes so as to produce a confining electric field in the analytical gap for focusing ions towards the longitudinal axis ([0036] and paragraph [0007]).
Belford et al. modifies Wollnik by suggesting a transmission mode.
Since both inventions are directed towards FAIMS devices, it would have been obvious to one of ordinary skill in the art to apply a transmission mode in the device of Wollnik because it would facilitate FAIMS separation and subsequent focus the remaining ions toward the longitudinal axis for introduction into a detector ([0007]).  Moreover, rf-only mode allows for a wide range of ions to be transmitted simultaneously thus allowing for very high ion transmission efficiency when FAIMS separation is not required ([0039]).


Relevant art:


a first segmented planar electrode including three or more segments (1u-5u), wherein the segments of the first segmented planar electrode are arranged in a first plane and extend in a direction parallel to an analytical axis of the device ([0074] teaches z axis is the axis of the ion beam, figure 2 shows 1u-5u extending in a direction parallel to the ion beam (i.e. analytical) z axis); 
a second segmented planar electrode including three or more segments (1d-5d), wherein the segments of the second segmented planar electrode are arranged in a second plane and extend in a direction parallel to the analytical axis of the device (as seen in figure 2 see discussion above), 
wherein the first segmented planar electrode and the second segmented electrode are separated from each other to provide an analytical gap therebetween (2G0); 
a propelling mechanism comprising a gas supply or an electric field propulsion power supply for propelling ions through the analytical gap in a direction parallel to the analytical axis of the device ([0085]); and 
a voltage waveform power supply having an electric circuit ([0054] RF potential requires an electric circuit and RF potential is a waveform); 
wherein the device is configured to operate in a FAIMS mode ([0008] teaches DMS is also known as FAIMS and [0042] teaches operating in DMS mode) in which the voltage waveform power supply applies a set of voltage 
Belford et al. (USPN 7,550,717).
Regarding claim 1, Belford et al. teach a device for performing field asymmetric waveform ion mobility spectrometry, “FAIMS" (figs. 3-4), the device comprising: 
a first segmented planar electrode including three or more segments (302, 310, 312), wherein the segments of 5the first segmented planar electrode are arranged in a first plane and extend in a direction parallel to an analytical axis of the device (as seen in figure 4); 
a second segmented planar electrode including three or more segments (304, 314, 316), wherein the segments of the second segmented planar electrode are arranged in a second plane and extend in a direction parallel to the analytical axis of the device (as seen in figure 4), wherein the first segmented planar electrode and the second 10segmented electrode are separated from each other to provide an analytical gap therebetween (gap between electrode segments 302, 310, 312 and 304, 314, 316); 
propelling means for propelling ions through the analytical gap in a direction parallel to the analytical axis of the device (either by carrier gas see col. 6, lines 43-45 or by dc potential gradients along the length of the device to facilitate ion transport (col. 7, lines 10-13) alternatively rf-only mode disclosed to provide transport see col. 5, lines 57-63); and 
a power supply (320, col. 6, lines 53-55); 
wherein the device is configured to operate in a FAIMS mode in which the power supply applies a 15set of voltage waveforms to the segments of the first and second segmented planar electrodes so as to produce an asymmetric time dependent electric field in the analytical gap for FAIMS analysis of ions propelled through the analytical gap by the propelling means (col. 6, lines 53-67, note selectively operated in FAIMS mode, voltages applied to segments, FAIMS mode is the application of a RF asymmetric wave form potential (col. 5, lines 13--15), thus a time dependent electric field.  Lastly because electrodes form the analytical gap ion are propelled by carrier gas and electric field).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraphs [0021] of the published specification defines a high field state in FAIMS and paragraph [0023] teaches the dispersion voltage is the largest amplitude voltage applied to the planar electrodes of the device to obtain the HF state.
        2 The high frequency pulse is equivalent to the claimed dispersion voltage because Paragraphs [0021] of the published specification defines a high field state in FAIMS and paragraph [0023] teaches the dispersion voltage is the largest amplitude voltage applied to the planar electrodes of the device to obtain the HF state.  Since Wollnik teaches high-frequency pulse voltages, the device inherently has a High field at each pulse in the frequency.  Moreover, since Wollnik is directed towards a FAIMS device it is clear the high frequency pulse is the asymmetric waveform seen in figure 3.  Therefore Wollnik teaches a dispersion voltage that is controlled.